                                                                                         Page 2 of 3

   2. All calendars, whether in electronic or paper format, of the Treasury personnel for the
      relevant time period, including all attendance lists for all events reflected on the calendar,
      as well as any accompanying notes or descriptions identifying the nature of the event.

   3. All sign-in sheets, or other records memorializing attendance at any meetings during the
      relevant time period, at which Treasury Personnel and one or more person(s) outside of
      Treasury were in attendance.

   4. All records described in categories 1-3 above that have been deleted, but remain
      recoverable in any way.

        Plaintiffs specified in the Request that the relevant “Treasury Personnel” are (i) Secretary
Steven Mnuchin; (ii) Shirley E. Gathers, Executive Assistant to the Secretary; (iii) Adam Lerrick,
Counselor to the Under Secretary for International Affairs; (iv) Justin Muzinich, former
Counselor to the Secretary and current Deputy Treasury Secretary; (v) Eli Miller, former Chief of
Staff to the Secretary; (vi) Camilo Sandoval, former White House liaison; (vii) Tony Sayegh,
Assistant Secretary for Public Affairs; (viii) David Malpass, former Under Secretary for
International Affairs; (ix) Craig Phillips former Counselor to the Secretary; and (x) Brian
Callanan, Deputy General Counsel at Treasury.

        Defendant’s position is that the agency is not required to process the request because it is
so broad as to impose an unreasonable burden on the agency; and that Defendant’s actions or
inactions did not violate FOIA or any other statutory or regulatory provision. Further, some or all
of the requested documents and information may be exempt from disclosure pursuant to 5 U.S.C.
§ 552(b) and 8 U.S.C. § 1202(f), and the Court lacks subject matter jurisdiction over Plaintiffs’
requests for relief that exceed the relief authorized under FOIA.

Any Contemplated Motions

       The parties are conferring in an effort to negotiate a resolution, and there are no
contemplated motions at this time. If Plaintiffs challenge Defendant’s searches or withholding of
responsive records, the parties anticipate that the case would be resolved via summary judgment
motion practice. See Carney v. U.S. DOJ, 19 F.3d 807, 812 (2d Cir. 1994).

The Prospect for Settlement

        The parties have conferred by email and telephone and discussed possible ways to narrow
Plaintiffs’ request that would be acceptable to all parties. The parties believe it would be
productive to continue these discussions.

Case Management Plan

      The parties respectfully submit that the Court’s form Case Management Plan and
Scheduling Order should not be used in this FOIA case, as FOIA cases are typically resolved on
                                                                                                   Page 3 of 3

           motions for summary judgment without the need for discovery. See Carney, 19 F.3d at 812. The
           parties respectfully submit that it would be more efficient to discuss a proposed schedule for
           further proceedings after the parties have had additional time to discuss possible modifications to
           the initial search request. Accordingly, the parties respectfully propose that they submit a joint
           letter on February 7, 2020, setting forth either a jointly proposed schedule or the parties’
           respective positions with regard to a schedule.

                  In light of the above, the parties further respectfully request that the initial pretrial
           conference presently scheduled for January 8, 2020, at 10:40 a.m. be adjourned to a date
           convenient for the Court after February 7, 2018. The parties have conferred and are available on
           February 11-13 and February 18-21. This is the parties’ first request for an adjournment.

                   We thank the Court for its consideration of this letter.

                                                              Respectfully submitted,

                                                              /s/ David A. Schulz
                                                              DAVID A. SCHULZ
                                                              MEDIA FREEDOM AND INFORMATION
                                                                 ACCESS CLINIC
                                                              ABRAMS INSTITUTE
                                                              Yale Law School
                                                              P.O. Box 208215
                                                              New Haven, CT 06520-8215
                                                              Tel: (203) 436-5827
GRANTED. The deadline in paragraph 5 of the                   Fax: (203) 432-3034
Court's initial pretrial conference order, ECF No. 7          Email: david.schulz@ylsclinics.org
(requiring a jointly proposed case management plan            Attorney for Plaintiffs
and standard scheduling order), is ADJOURNED
sine die.                                                     GEOFFREY S. BERMAN
                                                              United States Attorney for the
The initial pretrial conference scheduled for January         Southern District of New York
8, 2020 is ADJOURNED to February 11, 2020, at
                                                          By: /s/ Jennifer Jude
12:20 p.m.
                                                             JENNIFER JUDE
                                                             Assistant U.S. Attorney
By February 7, 2020, the parties shall submit a              86 Chambers Street, Third Floor
joint letter setting forth a jointly proposed schedule       New York, New York 10007
or the parties' positions regarding a schedule.              Telephone: (212) 637-2663
                                                             Facsimile: (212) 637-2686
SO ORDERED.                                                  jennifer.jude@usdoj.gov
                                                             Attorney for Defendant
Dated: January 2, 2020
       New York, New York
